
	
		I
		111th CONGRESS
		1st Session
		H. R. 814
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Ms. DeGette (for
			 herself, Ms. Bordallo,
			 Mr. Nadler of New York, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act, the
		  Federal Meat Inspection Act, the Poultry Products Inspection Act, and the Egg
		  Products Inspection Act to improve the safety of food, meat, and poultry
		  products through enhanced traceability, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tracing and Recalling Agricultural
			 Contamination Everywhere Act of 2009 or
			 TRACE Act of
			 2009.
		2.Traceability of
			 foodThe Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.) is amended—
			(1)in section 301, by
			 inserting at the end the following:
				
					(oo)The failure to
				comply with any requirement of section 414A (relating to the traceability of
				food).
					;
				and
			(2)in chapter IV, by
			 inserting after section 414 the following:
				
					414A.Traceability of
				food
						(a)Establishment of
				systemNot later than 1 year after the date of the enactment of
				this section, the Secretary shall establish a traceability system described in
				subsection (b) for all stages of manufacturing, processing, packaging, and
				distribution of food.
						(b)Description of
				systemThe traceability
				system required by subsection (a) shall require each article of food shipped in
				interstate commerce to be identified in a manner that enables the Secretary to
				retrieve the history, use, and location of the article through a recordkeeping
				and audit system or registered identification.
						(c)Records
							(1)In
				generalThe Secretary may require that each person, firm, and
				corporation required to identify an article of food pursuant to subsection (b)
				maintain accurate records, as prescribed by the Secretary, regarding the
				purchase, sale, and identification of the article.
							(2)AccessEach
				person, firm, and corporation described in paragraph (1) shall, at all
				reasonable times, on notice by a duly authorized representative of the
				Secretary, allow the representative to access to each place of business of the
				person, firm, or corporation to examine and copy the records described in
				paragraph (1).
							(3)DurationEach
				person, firm, and corporation described in paragraph (1) shall maintain records
				required to be maintained under this subsection for such period of time as the
				Secretary prescribes.
							(d)False
				informationNo person, firm, or corporation shall falsify or
				misrepresent to any other person, firm, or corporation, or to the Secretary,
				any information as to any location at which any article of food was
				held.
						(e)Alteration or
				destruction of recordsNo person, firm, or corporation shall,
				without authorization from the Secretary, alter, detach, or destroy any records
				or other means of identification prescribed by the Secretary for use in
				determining the location at which any article of food was
				held.
						.
			3.Traceability of
			 livestockTitle I of the
			 Federal Meat Inspection Act (21 U.S.C. 601 et seq.) is amended by adding at the
			 end the following:
			
				26.Traceability of
				livestock, meat, and meat products
					(a)Definition of
				traceabilityIn this section, the term
				traceability means the ability to retrieve the history, use, and
				location of an article through a recordkeeping and audit system or registered
				identification.
					(b)Requirements
						(1)In
				generalCattle, sheep, swine, goats, and horses, mules, and other
				equines presented for slaughter for human food purposes, and the carcasses or
				parts of carcasses and the meat and meat food products of those animals,
				shipped in interstate commerce shall be identified in a manner that enables the
				Secretary to trace—
							(A)each animal to any
				premises or other location at which the animal was held at any time before
				slaughter; and
							(B)each carcass or
				part of a carcass and meat and meat food product of such animals forward from
				slaughter through processing and distribution to the ultimate consumer.
							(2)Traceability
				systemNot later than 1 year after the date of the enactment of
				this section, the Secretary shall establish a traceability system for all
				stages of production, processing, and distribution of meat and meat food
				products that are produced through the slaughter of animals described in
				paragraph (1).
						(c)Prohibition or
				restriction on entryThe Secretary may prohibit or restrict entry
				into any slaughtering establishment inspected under this Act of any cattle,
				sheep, swine, goats, or horses, mules, or other equines not identified as
				prescribed by the Secretary under subsection (b).
					(d)Records
						(1)In
				generalThe Secretary may require that each person, firm, and
				corporation required to identify livestock pursuant to subsection (b) maintain
				accurate records, as prescribed by the Secretary, regarding the purchase, sale,
				and identification of the livestock.
						(2)AccessEach
				person, firm, and corporation described in paragraph (1) shall, at all
				reasonable times, on notice by a duly authorized representative of the
				Secretary, allow the representative to access to each place of business of the
				person, firm, or corporation to examine and copy the records described in
				paragraph (1).
						(3)DurationEach
				person, firm, and corporation described in paragraph (1) shall maintain records
				required to be maintained under this subsection for such period of time as the
				Secretary prescribes.
						(e)False
				informationNo person, firm, or corporation shall falsify or
				misrepresent to any other person, firm, or corporation, or to the Secretary,
				any information as to any premises at which any cattle, sheep, swine, goats,
				horses, mules, or other equines, or carcasses thereof, were held.
					(f)Alteration or
				destruction of recordsNo person, firm, or corporation shall,
				without authorization from the Secretary, alter, detach, or destroy any records
				or other means of identification prescribed by the Secretary for use in
				determining the premises at which were held any cattle, sheep, swine, goats,
				horses, mules, or other equines, or the carcasses thereof.
					(g)Relation to
				country of origin labelingNothing contained in this section prevents
				or interferes with implementation of the country of origin labeling
				requirements of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C.
				1638 et
				seq.).
					.
		4.Traceability of
			 poultryThe Poultry Products
			 Inspection Act is amended by inserting after section 23 (21 U.S.C. 467e) the
			 following:
			
				23A.Traceability of
				poultry and poultry products
					(a)Definition of
				traceabilityIn this section, the term
				traceability means the ability to retrieve the history, use, and
				location of an article through a recordkeeping and audit system or registered
				identification.
					(b)Requirements
						(1)In
				generalPoultry presented for slaughter for human food purposes
				and poultry products shipped in interstate commerce shall be identified in a
				manner that enables the Secretary to trace—
							(A)each animal to any
				premises or other location at which the animal was held at any time before
				slaughter; and
							(B)each poultry
				product forward from slaughter through processing and distribution to the
				ultimate consumer.
							(2)Traceability
				systemNot later than 1 year after the date of the enactment of
				this section, the Secretary shall establish a traceability system for all
				stages of production, processing, and distribution of poultry and poultry food
				products that are produced through the slaughter of animals described in
				paragraph (1).
						(c)Prohibition or
				restriction on entryThe Secretary may prohibit or restrict entry
				into any slaughtering establishment inspected under this Act of any poultry not
				identified as prescribed by the Secretary.
					(d)Records
						(1)In
				generalThe Secretary may require that each person, firm, and
				corporation required to identify poultry pursuant to subsection (b) maintain
				accurate records, as prescribed by the Secretary, regarding the purchase, sale,
				and identification of the poultry.
						(2)AccessEach
				person, firm, and corporation described in paragraph (1) shall, at all
				reasonable times, on notice by a duly authorized representative of the
				Secretary, allow the representative to access to each place of business of the
				person, firm, or corporation to examine and copy the records described in
				paragraph (1).
						(3)DurationEach
				person, firm, and corporation described in paragraph (1) shall maintain records
				required to be maintained under this subsection for such period of time as the
				Secretary prescribes.
						(e)False
				informationNo person, firm, or corporation shall falsify or
				misrepresent to any other person, firm, or corporation, or to the Secretary,
				any information as to any premises at which any poultry, or carcasses thereof,
				were held.
					(f)Alteration or
				destruction of recordsNo person, firm, or corporation shall,
				without authorization from the Secretary, alter, detach, or destroy any records
				or other means of identification prescribed by the Secretary for use in
				determining the premises at which were held any poultry or the carcasses
				thereof.
					(g)Relation to
				country of origin labelingNothing contained in this section prevents
				or interferes with implementation of the country of origin labeling
				requirements of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C.
				1638 et
				seq.).
					.
		5.Traceability of
			 egg productsThe Egg Products
			 Inspection Act is amended by inserting after section 18 (21 U.S.C. 1047) the
			 following:
			
				18A.Traceability of
				eggs and egg products
					(a)Establishment of
				systemNot later than 1 year after the date of the enactment of
				this section, the Secretary shall establish a traceability system described in
				subsection (b) for all stages of manufacturing, processing, packaging, and
				distribution of eggs and egg products.
					(b)Description of
				systemThe traceability
				system required by subsection (a) shall require each egg or egg product shipped
				in interstate commerce to be identified in a manner that enables the Secretary
				to retrieve the history, use, and location of the egg or egg product through a
				recordkeeping and audit system or registered identification.
					(c)Records
						(1)In
				generalThe Secretary may require that each person, firm, and
				corporation required to identify eggs or egg products pursuant to subsection
				(b) maintain accurate records, as prescribed by the Secretary, regarding the
				purchase, sale, and identification of the eggs or egg products.
						(2)AccessEach
				person, firm, and corporation described in paragraph (1) shall, at all
				reasonable times, on notice by a duly authorized representative of the
				Secretary, allow the representative to access to each place of business of the
				person, firm, or corporation to examine and copy the records described in
				paragraph (1).
						(3)DurationEach
				person, firm, and corporation described in paragraph (1) shall maintain records
				required to be maintained under this subsection for such period of time as the
				Secretary prescribes.
						(d)False
				informationNo person, firm, or corporation shall falsify or
				misrepresent to any other person, firm, or corporation, or to the Secretary,
				any information as to any location at which any eggs or egg products were
				held.
					(e)Alteration or
				destruction of recordsNo person, firm, or corporation shall,
				without authorization from the Secretary, alter, detach, or destroy any records
				or other means of identification prescribed by the Secretary for use in
				determining the locations at which were held any eggs or egg
				products.
					.
		
